Citation Nr: 0835466	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-39 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic back 
condition.

2.  Entitlement to service connection for chronic residuals 
of a cold injury of the feet.

3.  Entitlement to service connection for a chronic 
orthopedic condition of the feet and ankles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, (RO), which denied the benefits sought on 
appeal.

A May 2007 rating decision granted the veteran a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, effective July 2005.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran has a chronic back condition that is related 
to active duty, or may be presumed to be related to active 
duty.

2.  The competent medical evidence, overall, does not show 
that the veteran has chronic residuals of a cold injury of 
the feet that are related to active duty.  

3.  The competent medical evidence, overall, does not show 
that the veteran has a chronic orthopedic condition of the 
feet and ankles that is related to active duty, or may be 
presumed to be related to active duty.



CONCLUSIONS OF LAW

1.  Service connection for a chronic back condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Service connection for chronic residuals of a cold injury 
of the feet is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

3.  Service connection for a chronic orthopedic condition of 
the feet and ankles is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that 


pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Records from the Social Security 
Administration (SSA) have been associated with the claims 
file.  The veteran and his wife were provided an opportunity 
to set forth their contentions during a hearing before the 
undersigned Veterans Law Judge.  The Board held the veteran's 
record open for 60 days after his hearing so he could submit 
additional evidence, which he did.  The appellant was not 
afforded a VA medical examination for his claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records are negative for 
back, foot and ankle injuries from parachuting, or any cold 
injury to the feet.  They show treatment for a twisted right 
ankle, incurred while playing basketball, but also show that 
the ankle was normal at separation.  There is no competent 
medical evidence of the claimed conditions until many years 
after separation, and no competent medical evidence, based on 
a review of service medical records, linking them to his 
service.  Thus, the Board finds that the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
The veteran contends that he has tried to get his service 
medical records but was told that they were destroyed in a 
fire.  He submitted May 2004 correspondence from the National 
Personnel Records Center relating that his medical records 
were not at that center and suggesting that he contact his 
local VARO to obtain copies of them.  The claims file before 
the Board does include the veteran's service medical records.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

The veteran's DD 214 reflects that served in the Caribbean 
and was awarded the Combat Infantryman's Badge (CIB).  The 
veteran asserts that he incurred frostbite of the feet during 
maneuvers on a very cold night in January 1965 at Fort Bragg.  
He also contends that he injured his back in April or May 
1967 during a parachute training jump at Fort Bragg when high 
winds dragged and slammed him into a tree.  He states that he 
broke his ankles twice while parachuting in the Dominican 
Republic.  

During his hearing, the veteran explained that while he does 
have a CIB, he did not parachute into combat.  He was shot at 
in the Dominican Republic while practicing parachuting.  He 
specifically stated that the jumps during which he broke his 
ankles were not combat situations.  His wife contended that 
she knew him before service, and it was not until after 
service that he had swollen ankles.  The veteran related that 
he had been in a motor vehicle accident in 2004 while a 
Greyhound bus driver, reinjuring his back and shoulder.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service-connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for any 
back condition or cold injury.  In July 1966, the veteran 
twisted his right ankle playing basketball.  X-rays were 
negative.  The report of the veteran's May 1967 separation 
medical examination shows that all pertinent clinical 
evaluations were normal and identifies no defects or 
diagnoses.  The veteran's separation report of medical 
history reflects that he denied all pertinent complaints and 
was found to be in good health by a physician.  

Overall, the veteran's service medical records are evidence 
against his claims.  They show that he had no back injury, no 
cold injuries, no foot injuries, and no left ankle injury.  
At separation, his single right ankle injury had healed.  It 
was clinically normal and resulted in no complaints.  

The post-service medical evidence is negative for any 
presumptive condition within one year of the veteran's 
separation.  Thus, service connection on any presumptive 
basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The earliest post-service medical records showing complaints 
of the claimed conditions are dated in 2004.  The Board finds 
it significant that this evidence is dated more than three 
decades after the veteran's separation from active duty.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA and private treatment records dated in 2004 and later 
provide that the veteran complained of left ankle pain and 
swelling, back pain, back pain with shooting pain to the 
knees, and joint pain.  Diagnoses and assessments included 
various pains, mild lumbar degenerative disc disease, and 
questionable new left ankle sprain, no fracture.  On 
occasion, the veteran reported breaking his left ankle while 
on active duty.  None of these treatment records relate the 
veteran's current complaints or findings to his reported 
inservice injuries.  A March 2004 private report notes 
complaints of neck, back and left ankle pain, attributed to 
the March 2004 bus accident.    

While the Board observes that the veteran uses a wheelchair, 
it appears that this is necessary because of the residuals of 
a stroke he suffered in 2007.  There is no evidence to 
suggest that has use of the wheelchair is necessary to 
accommodate his claimed disabilities of the back, ankles, and 
feet. 

Overall, the post-service medical records are evidence 
against the claims.  Pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, 
the post-service medical records do not relate any of the 
veteran's complaints, findings, diagnoses or assessments to 
his service or claimed injuries.  

The Board recognizes that if a veteran engaged in combat with 
the enemy during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in service, such 
satisfactory lay or other evidence of service incurrence if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007).  

In this case, the veteran's CIB reflects that he did engage 
in combat with the enemy.  However, during his hearing he 
explained that the claimed injuries did not occur during 
combat.  Accordingly, the presumption set forth at 
38 U.S.C.A. § 1154(b) does not apply to the veteran's claims.

The veteran implicitly contends that the symptoms of his 
claimed conditions (such as pain and swelling) have continued 
since active duty.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 


disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the veteran is able to observe continuity 
of pain and swelling since service, his opinions are 
outweighed by the competent medical evidence.  Simply stated, 
the Board finds that the post-service medical records 
(containing no competent medical evidence of pertinent 
complaints, symptoms, findings or diagnoses for several 
decades after service, and no competent medical evidence 
linking them to the veteran's service) outweigh the veteran's 
contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a chronic back 
condition, chronic residuals of a cold injury of the feet, 
and a chronic orthopedic condition of the feet and ankles.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







						[Continued on Next Page]

ORDER

Service connection for a chronic back condition is denied.

Service connection for chronic residuals of a cold injury of 
the feet is denied.

Service connection for a chronic orthopedic condition of the 
feet and ankles is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


